Citation Nr: 0308757	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  97-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

4.  Entitlement to an increased evaluation for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for residuals of a 
left ankle sprain, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for right knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for left knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had verified active service from June 1972 to 
June 1976 and from November 1978 to November 1981.  This 
matter initially came before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  In October 2002, 
the Board remanded the case to have the RO schedule the 
veteran for a hearing before a member of the Board.  That 
hearing was held in January 2003.  The case is once again 
before the Board.





FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  An unappealed November 1994 rating decision denied 
service connection for a right shoulder condition, a left 
shoulder condition and a low back condition.

3.  The additional evidence presented since November 1994 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for right and left shoulder conditions.

4.  The additional evidence presented since November 1994 is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back condition.

5.  After reviewing the medical evidence and examining the 
veteran, an orthopedic surgeon indicated that the veteran's 
low back condition is related to his service-connected 
disabilities involving his ankles and knees.  

6.  The veteran's residuals of a right ankle sprain are 
manifested by 5 degrees of dorsiflexion and 40 degrees of 
plantar flexion, pain on motion, and no X-ray evidence of 
arthritis.

7.   The veteran's residuals of a left ankle sprain are 
manifested by 2 degrees of dorsiflexion and 42 degrees of 
plantar flexion, pain on motion, and no X-ray evidence of 
arthritis.

8.  The veteran's right knee chondromalacia patella is 
manifested by subjective complaints of pain and instability, 
with clinical findings showing full range of motion, no 
objective evidence of instability, and no X-ray evidence of 
arthritis. 

9.  The veteran's left knee chondromalacia patella is 
manifested by subjective complaints of pain and instability, 
with clinical findings showing full range of motion, no 
objective evidence of instability, and no X-ray evidence of 
arthritis.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision which denied service 
connection for a right shoulder condition, a left shoulder 
condition and a low back condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The additional evidence presented since the November 1994 
rating decision is not new and material with respect to the 
claims for service connection for right and left shoulder 
conditions, and those claims have not been reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2002).  

3.  The additional evidence presented since the November 1994 
rating decision is new and material with respect to the claim 
for service connection for a low back condition, and that 
claim has been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2002).  

4.  A low back condition is proximately due to a service-
connected disability. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303, 3.310 (2002).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2002).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2002).

7.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia patella have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002).

8.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia patella have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claims for service 
connection a right shoulder condition, a left shoulder 
condition and a low back condition.  He also requests 
increased ratings for his disabilities involving his ankles 
and knees.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to the veteran's increased rating claims, the 
Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The veteran's ankles and knees have 
been examined for VA compensation purposes in January 1997, 
January 1998 and December 2002, which included range of 
motion testing and radiological examination.  The veteran's 
representative argues that the veteran should be afforded a 
VA examination because the most recent examination was 
performed in January 1998.  The Board disagrees.  The record 
shows that the veteran underwent an independent medical 
examination for VA purposes in December 2002.  An additional 
VA examination, therefore, is not required.  In addition, 
there does not appear to be any outstanding medical records 
that are relevant to this appeal.  The RO obtained numerous 
VA outpatient treatment records and private medical records.  
The veteran also testified at two personal hearings and he 
was given a period of 6o days to submit additional evidence 
following the January 2003 hearing.  The attorney submitted a 
medical opinion as well as information from the veteran's 
Vocational Rehabilitation file.  It was reported that this 
was all of the evidence , he waived any additional time and 
requested that the Board complete its decision on the 
veteran's case.

With respect to the veteran's service-connection claims 
for disabilities involving the shoulders and low back, the 
VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5103A(f).  However, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
duty-to-notify provisions of the VCAA apply to claimants 
who seek to reopen a claim by submitting new and material 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

The Board observes that the discussions in the rating 
decision of September 1997, the statements of the case issued 
in November 1997, the supplemental statements of the case 
issued in December 1997, September 1998 and June 2002, as 
well as various letters by the RO and the Board and during 
the January 2003 hearing have informed the veteran of the 
information and evidence necessary prove his claims.  It thus 
appears that the veteran was notified of the evidence, if 
any, he was expected to obtain and which evidence, if any, VA 
would obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio, supra.  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II. New and Material Evidence to Reopen Claims For 
Service Connection For Disabilities Involving the 
Shoulders and Low Back 

The veteran is seeking service connection for disabilities 
involving his shoulders and low back.  Service connection may 
be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases such 
as arthritis may be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R § 3.303(b).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, original claims for service connection for a 
right shoulder condition, a left shoulder condition and a low 
back condition were denied by the RO in November 1994.  The 
evidence at that time included the veteran's service medical 
records and an August 1994 VA examination report.  The RO 
denied each of the veteran's claims on the basis that no 
medical evidence indicated that any of these disabilities had 
their onset in service or during the one-year presumptive 
period after service.  The veteran was notified of the 
November 1994 rating decision and of his appellate rights in 
a November 1994 letter but did not seek appellate review 
within one year of notification.  Therefore, that decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 38 
U.S.C.A. § 5108.  In February 1997, the veteran sought to 
reopen his claims for service connection for a right shoulder 
condition, a left shoulder condition, and a low back 
condition.  When a claim to reopen is presented, a two-step 
analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

A.  Right and Left Shoulder Conditions

The RO denied the veteran's claim for service connection for 
tendonitis of the shoulders in November 1994 on the basis 
that no evidence showed that either disability had its onset 
in service or during the one-year presumptive period after 
service.  The RO pointed out that none of the veteran's 
service medical records made any reference to shoulder 
problems.  A VA examination in August 1994 listed diagnoses 
of chronic tendonitis of the shoulders, but included no 
medical opinion concerning the etiology or date of onset of 
this disability.  The RO therefore concluded that the 
veteran's bilateral shoulder condition was not incurred in 
service.  

In his February 1997 claim to reopen, the veteran maintains 
that his bilateral shoulder condition is related to his 
service-connected disabilities involving his ankles and 
knees.  The Board notes that this new theory of service 
connection does not constitute a new claim to be considered 
on a de novo basis without first determining whether new and 
material evidence has been submitted since the final November 
1994 rating decision.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) (holding that a new theory of etiology does 
not constitute a new claim).

The evidence associated with the claims file since the 
November 1994 rating decision, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  This evidence 
includes VA outpatient treatment records dated from 1995 to 
2000, private treatment records from FHP Health Care dated 
from 1990 to 1995, a January 1998 VA examination report, 
records associated with the veteran's claim for VA vocational 
rehabilitation, a December 2002 independent medical 
examination report, and the veteran's own statements in 
support of his claim. 

VA outpatient treatment records dated from 1995 to 2000 were 
submitted since the November 1994 rating decision.  An 
October 1997 entry notes the veteran's one month history of 
right shoulder pain following a volleyball injury.  The 
assessment was musculoskeletal strain of the right shoulder.  
These records are new because they did not exist at the time 
of the November 1994 rating decision.  However, none of these 
records includes a medical opinion of nexus between either of 
the veteran's shoulder conditions and his period of service 
or a service-connected disability.  Accordingly, the Board 
finds that they are not so significant that they must be 
considered in order to decide the merits of the veteran's 
claim.  As such, they are not material as defined under 
38 C.F.R. § 3.156. 

The veteran also submitted treatment records from FHP Health 
Care dated from 1990 to 1995, some of which include treatment 
for degenerative joint disease of the shoulders.  These 
records are new as they were not associated with the record 
at the time of the November 1994 rating decision.  However, 
inasmuch as none of these reports discusses the etiology or 
date of onset of either shoulder condition, they are not 
probative of the crucial issue of whether either condition is 
related to service or to a service-connected ankle or knee 
disability.  The Board notes that a treatment record dated 
July 1994 includes the veteran's history of right shoulder 
pain dating back to being a paratrooper in the military.  
However, evidence which is information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence of 
the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Thus, none of these reports is sufficient to 
reopen the veteran's claim for service connection for right 
and left shoulder conditions.

The veteran underwent a VA orthopedic examination in January 
1998.  Following a review of the claims and an examination of 
the veteran, the examiner stated that "there is no reason 
that any lower extremity condition would give rise to an 
upper extremity condition, especially degenerative disease of 
the shoulders by any stretch of the imagination."  This 
report is also new but not material to the crucial issue in 
this case.  Since the examiner specifically ruled out any 
relationship between the veteran's bilateral shoulder 
condition and his service-connected disabilities involving 
the ankles and knees, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  This report, therefore, is not 
material. 

The veteran underwent an independent medical examination for 
VA purposes in December 2002.  The examining physician, an 
orthopedic surgeon, diagnosed the veteran as having 
degenerative changes of the right acromioclavicular joint 
associated with pain and crepitation.  However, the examiner 
made no reference to the etiology or date of onset of this 
disability.  According, this report is not material.  

The Board has also considered statements provided by the 
veteran, including testimony presented at an RO hearing in 
June 1998, as well as at a hearing before the  undersigned 
member of the Board in January 2003.  However, any statement 
by the veteran in support of his claim cannot be deemed 
material as defined under 38 C.F.R. § 3.156.   Evidence is 
probative when it "tend[s] to prove, or actually prov[es] an 
issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  To be 
material, the evidence also should be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Lay statements 
provided by the veteran fail to meet either test.  

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
etiology of an orthopedic condition.  His statements, 
therefore, unsupported by medical evidence, are neither 
probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claims.  In Routen, the Court 
specifically stated that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Routen 10 Vet. App at 186.  As a whole, the evidence 
received since the November 1994 rating decision, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
right and left shoulder conditions.  Therefore, the appeal as 
to these two issues in not reopened.  

B.  Low Back Condition

The RO denied the veteran's claim for service connection for 
a low back condition in November 1994 on the basis that no 
evidence showed that this disability had it onset in service.  
The RO pointed out that none of the veteran's service medical 
records made any reference to back problems.  The August 1994 
VA examination report listed a diagnosis of chronic 
lumbosacral strain but offered no opinion as to the etiology 
or date of onset of this condition.  The RO thus concluded 
that the veteran's low back condition was not incurred in 
service.  

In his February 1997 claim to reopen, the veteran maintains 
that that his low back condition is related to his service-
connected disabilities involving his ankles and knees.  The 
evidence associated with the claims file since the November 
1994 rating decision includes the December 2002 independent 
medical examination report.   After reviewing the claims file 
and examining the veteran, the examiner provided the 
following diagnoses: (1) bilateral chondromalacia 
patellofemoral articulation, left more symptomatic that the 
right; (2) chronic pain of the ankles due to chronic sprains; 
(3) chronic lumbosacral sprain/strain - myofacial pain low 
back , without objective evidence of radiculitis and/or 
radiculopathy involving the lower extremities.   The examiner 
then opined that "the etiology of the veteran's low back 
condition, more likely than not, on the basis of the 
chronically altered gait, reflects secondary service-
connection." 

This report is new because it was not in existence at the 
time of the November 1994 rating decision.  This report is 
also material, as it indicates that the veteran's low back 
condition is related to his service-connected disabilities 
involving his ankles and knees.   Hodge, 155 F.3d at 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for a low back 
condition is reopened. 

The Board also finds that the evidence supports the veteran's 
claim for service connection for a low back condition.  The 
opinion in the December 2002 examination report which 
attributes the veteran's low back condition to his service-
connected ankle and knee disabilities was based on a review 
of the claims file and a thorough examination of the veteran.  
The Board has also considered a January 1998 VA examination 
report, wherein a VA examiner indicated that there was no 
relationship between the veteran's lumbosacral strain and his 
service-connected ankle and knee disabilities.  That opinion, 
however, was predicated on a finding that the veteran's 
ankles and knees were essentially normal at that time, which 
was not the case when the veteran was examined in December 
2002.  Therefore, with the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports the veteran's claim that his low back condition is 
related to his service-connected ankle and knee disabilities.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue).

In conclusion, the Board finds that the veteran has presented 
evidence establishing that his low back condition is related 
to his service-connected ankle and knee disabilities.  38 
C.F.R. § 3.310.  Accordingly, service connection for a low 
back condition is hereby granted. 

III.  Increased Ratings Claims

The record shows that the veteran injured both ankles and 
knees in service due to his job as a paratrooper.  In May 
1982, the RO granted service connection for residuals of 
right ankle sprains, residuals of left ankle sprains with 
early arthritis, chondromalacia patella of the right knee, 
and chondromalacia of the left knee.  The September 1997 
rating decision on appeal denied the veteran's claims for an 
evaluation in excess of 10 percent for each of these four 
disabilities.  The veteran appealed that decision.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

A.  Right and Left Ankle Disabilities

The veteran claims that he is entitled to an evaluation in 
excess of 10 percent for each ankle disability.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims. 

The veteran's ankles disabilities are currently evaluated as 
10 percent disabling under Diagnostic Code (DC) 5271.  Under 
this provision, a 10 percent evaluation is warranted for 
moderate limitation of motion of the ankle, while a 20 
percent evaluation is warranted for marked limitation of 
motion of the ankle.  An evaluation higher than 20 percent is 
not provided for under this diagnostic code.  See 38 C.F.R. 
§ 4.71a, DC 5271.  In addition, the Board notes that full 
range of motion of the ankle is zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.   

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Section 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  Functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled."  To determine the factors causing 
disability of the joints, inquiry must be directed toward, 
inter alia, "[p]ain on movement."  38 C.F.R. § 4.45(f).  
Thus, pain on use is as important in rating a low back 
disability as is limitation of motion, since "functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, any functional loss due 
to pain is to be rated at the same level as the functional 
loss where flexion is impeded."  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991)

The facts of this case show that the veteran was examined by 
VA in January 1997.  During the interview, the veteran 
reported that his left ankle gave way for the first time the 
day prior to the examination.  He walked with a normal gait 
and normally moved about the examination room.  He was able 
to hop on either foot, albeit clumsily, walk on his heels and 
toes, and rise from a squatting position.  The ankles 
demonstrated full range of motion with pain at extreme 
dorsiflexion.  No tenderness was present.  The diagnostic 
impression was history of degenerative joint disease of the 
ankles, post trauma.  X-rays of the ankles were unremarkable. 

The veteran's ankles were evaluated by Dr. Krigsten in April 
1997, at which time he complained of ankle pain with 
manipulation.  X-rays of the ankles revealed thinning of the 
articular cartilage for no apparent reason.  Dr. Krigsten 
indicated that this appeared to be a universal type of 
thinning and did not appear to be due to any other 
abnormality such as trauma.  

At a VA orthopedic examination in January 1998, the veteran 
said he had been walking with a limp for the past five years.  
Active range of motion of both ankles revealed 5 degrees of 
dorsiflexion and 40 to 45 degrees of plantar flexion.  
Inversion and eversion were within normal limits and 
symmetric.  The examiner reviewed the X-ray reports of 
January 1997 in which both ankles were normal.  The examiner 
then opined that both ankles were within normal limits, with 
no evidence of degenerative joint disease involving either 
ankle.  The examiner therefore instructed that reference to 
this condition should be stricken from the record. 

The veteran testified before a hearing officer at the RO in 
June 1998 concerning the nature and severity of his right and 
left knee disabilities.   The veteran said that his ankles 
were manifested by constant pain, instability, locking and 
cracking, with the left worse than the right.  He said he was 
no longer able to run or do outdoor activities.  He reported 
having an altered gait because of his ankle disabilities.

VA outpatient treatment reports dated from 1995 to 2000 were 
reviewed, most of which to not pertain to the veteran's 
ankles.  When seen in July 2000, however, the veteran 
reported "excruciating" pain in his knees and ankles.  He 
then described only slight pain in his ankles on motion.  

The veteran underwent an independent medical examination for 
VA purposes in December 2002.  At that time, the veteran 
reported a gradual worsening of symptoms involving his ankles 
over the years.  He said he had difficulty climbing stairs, 
walking on uneven surfaces, and with prolonged walking, 
stooping and bending.  It is unclear, however, whether the 
veteran attributes these problems to his ankles or his knees.  
Objectively, no swelling in either ankle was present.  The 
right ankle exhibited 5 degrees of dorsiflexion, 40 degrees 
of plantar flexion, and normal inversion and eversion.  The 
left ankle exhibited 2 degrees of dorsiflexion, 42 degrees of 
plantar flexion, and normal inversion and eversion.  Both 
ankles had pain on motion, particularly with inversion and 
eversion.  Neither ankle demonstrated ligamentous instability 
on inversion and evertion stress, and anterior Drawer sign 
was negative bilaterally.  The examiner concluded with a 
diagnosis of "chronic pain left and right ankle, chronic 
sprains."  The examiner also commented that the veteran's 
condition with respect to his knees, ankles and lower back 
was moderate in nature, and occasionally moderately severe, 
and limited him to light sedentary work not requiring 
physical exertion. 

The veteran reiterated his complaints of bilateral ankle pain 
at his hearing held before the undersigned member of the 
Board in January 2003.  He said his ankles caused "extreme" 
pain and would occasionally lock and produce a popping 
sensation.  He again reported that he had difficulty using 
stairs and walking on uneven surfaces, although it is unclear 
whether the veteran attributed these problems to his knees or 
his ankles. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for each ankle disability, as neither 
ankle is manifested by marked limitation of motion.  The 
Board notes that the terms "moderate" and "marked" are not 
defined in the Rating Schedule.  The Rating Schedule, 
however, states that full range of motion of the ankle is 
zero to 20 degrees of dorsiflexion and zero to 45 degrees of 
plantar flexion.  See 38 C.F.R.      § 4.71a, Plate II.   

In this case, range-of-motion testing in January 1998 showed 
5 degrees of dorsiflexion and 40 to 45 degrees of plantar 
flexion for both ankles.  Similar findings were shown when 
examined in December 2002, with 5 degrees of dorsiflexion and 
40 degrees of plantar flexion for the right ankle, and 2 
degrees of dorsiflexion and 42 degrees of plantar flexion for 
the left.  Both ankles exhibited normal inversion and 
eversion.  Overall, these findings show that the veteran's 
right and left ankle disabilities demonstrate no more than 
moderate limitation of motion.  Hence, an evaluation in 
excess of 10 percent for either ankle disability is not 
warranted under DC 5271.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of 10 percent for either ankle disability.  There is no 
evidence that either ankle is manifested by ankylosis (DC 
5270 and 5272) or malunion of the ankle (DC 5273).  See 
38 C.F.R. § 4.71a, DCs 5270, 5272 and 5273 (2002).

The Board also finds that a higher evaluation is not 
warranted for either ankle disability on the basis of 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca, supra.  The Board has considered the 
veteran's complaints of bilateral ankle pain. However, the 
Board finds that the currently assigned 10 percent ratings 
fully compensate the veteran's pain.  In this regard, the 
January 1997 VA examination report noted that the veteran's 
ankles demonstrated full range of motion with pain only at 
extreme dorsiflexion.  When examined in December 2002, pain 
was present in both ankles during range-of-motion testing, 
but was primarily present with inversion and eversion.  The 
Board also emphasizes that no arthritis of either ankle has 
been identified on X-ray examination.  In light of these 
findings, the Board finds that the preponderance of the 
evidence is against a higher rating for either ankle 
disability on the basis of functional loss due to pain.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each of the veteran's ankle disabilities.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.

B.  Right and Left Knee Disabilities

The veteran claims that he is entitled to an evaluation in 
excess of 10 percent for each knee disability.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.

The Board finds that the veteran's right and left knee 
disabilities are most appropriately evaluated under DC 5257.  
Under this code provision, a slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation; moderate impairment of the 
knee warrants a 20 percent evaluation; and severe impairment 
of the knee warrants a 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5257.

At his January 1997 VA examination, the veteran reported 
increased pain and dysfunction involving his knees.  He 
explained that both knees would give way once a day and lock 
once or twice a week.   The examiner noted that the veteran 
wore braces on both knees but that he walked with a normal 
gait.  He moved normally about the examination room while 
undressing and dressing, getting on and off the examination 
table, and rising from a supine to a sitting position.  He 
was able to hop on either foot, albeit clumsily, walk on his 
heels and toes, and rise from a squatting position.  Both 
knees demonstrated full range of motion with pain.  Patellar 
apprehension was positive bilaterally.  Patellar grind was 
negative.  McMurray and Lachman testing were negative.  
Crepitus was present bilaterally.  X-rays of the knees was 
unremarkable.  The diagnostic impression was bilateral 
chondromalacia patellae, patellofemoral syndrome.  

The veteran's knees were evaluated by Dr. Krigsten in April 
1994, at which time the veteran reported occasional weakness 
in both knees.  Dr. Krigsten noted that X-rays of the patella 
were "pretty much normal showing a little bit of a lateral 
patellar stress syndrome on both knees."  Motrin was 
recommended for pain. 

At his January 1998 VA orthopedic examination, the veteran 
reported bilateral knee pain, with the left worse than the 
right.  He said he had a limp and would occasionally use a 
cane when not at work.  He said he wore knee braces all the 
time.  On physical examination, cruciate and collateral 
ligaments were stable and McMurray testing was negative, with 
no effusion or crepitus shown.  Active range of motion showed 
zero to 140 degrees of flexion for the right knee and zero to 
145 degrees of flexion for the left.   The examiner found no 
clinical evidence of chondromalacia of either patella, and no 
X-ray evidence of degenerative joint disease of either knee.  
He then instructed that "reference to this should be 
stricken from the record as it is not present."

The veteran offered testimony at his June 1998 hearing 
concerning the nature and severity of his right and left knee 
disabilities.  The veteran reported continuous knee pain, 
with the left worse than the right, which increased with 
activities such as running and prolonged walking.  He 
reported episodes of falling after his knees gave out.  He 
said he wore braces on both knees every day and would 
occasionally use a cane to ambulate. 

When examined for VA purposes in December 2002, the veteran 
reported pain and instability in both knees, with the left 
worse than the right.  He said he had difficulty climbing 
stairs, walking on uneven surfaces, and with prolonged 
walking, stooping and bending.  He also reported occasional 
swelling in both knees.  A physical examination revealed no 
swelling of either knee.  Range-of-motion testing revealed 
full extension and flexion to 135 degrees.  Both knees were 
stable in full extension and in 30 degrees of flexion.  No 
ligamentous instability was present on varus or valgus 
stress.  Lachman, anterior Drawer sign, and McMurray testing 
were non-diagnostic for both knees.  The right knee showed 
moderate tenderness, primarily over the medial, and to a 
lesser extent, the lateral compartment on passive range of 
motion associated with crepitation.  Moderate pain was also 
present on patellofemoral compression associated with 
patellofemoral crepitation.  Patellar apprehension testing 
was positive bilaterally.  The left knee demonstrated marked 
tenderness on palpation over the medial and lateral 
compartments.  Marked tenderness of the left knee was also 
present on patellofemoral compression associated with 
patellofemoral crepitus.  Based on these findings, the 
diagnosis was bilateral chondromalacia patellofemoral 
articulation, left knee more symptomatic that the right. 

The veteran reiterated his complaints of bilateral knee pain 
and instability at his January 2003 hearing.  The veteran 
characterized the pain as "extreme" and said he had 
difficulty walking, climbing stairs, and ambulating on uneven 
surfaces.  He said he used a cane and wore knee braces all 
the time.  He said both knees would give out during the day 
and lock at night while in bed.  He also said he was forced 
to leave his job at the Federal Bureau of Prisons because of 
his orthopedic disabilities.  

Applying DC 5257 to the facts of this case, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for both of the veteran's 
right and left knee disabilities, as neither knee produces no 
more than slight subluxation or lateral instability.  The 
Board has considered the veteran's contentions that he 
suffers from severe instability of both knees which requires 
the use of a knee braces and a cane for support.  The veteran 
also appeared to all his examinations and hearings wearing 
braces on both knees that were issued by VA.  However, the 
clinical findings show nor more than slight instability of 
the right and left knees.  In this regard, a VA examiner in 
January 1997 noted that the veteran moved normally about the 
examination room while undressing and dressing, getting on 
and off the examination table, and rising from a supine to a 
sitting position.  The Board also notes that McMurray and 
Lachman testing is used to test for instability of the knee 
joint.  These tests were performed in January 1997, January 
1998, and December 2002, none of which revealed any 
instability of the knees. 

The evidence shows an inconsistency concerning the veteran's 
statements involving instability of the knees and the 
clinical evidence showing stability of both knees.  The Board 
places significantly more weight on the objective clinical 
findings than the veteran's own statements in support of his 
claims.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  Since the clinical evidence shows no 
more than slight instability of the knees, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for an evaluation in excess of 10 percent 
for either knee disability.  

The Board also finds that the range-of-motion criteria do not 
afford the veteran higher ratings for either knee.  Standard 
motion of a knee is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.  DC 5260 
provides that limitation of flexion of a leg to 45 degrees 
warrants a 10 percent evaluation, and limitation of flexion 
of a leg to 30 degrees is rated 20 percent.  DC 5261 provides 
that limitation of extension of a leg to 10 degrees warrants 
a 10 percent evaluation, and limitation of extension of a leg 
to 15 degrees is rated 20 percent.  See 38 C.F.R. § 4.71a, 
DCs 5260 and 5261 (2002).  The evidence in this case shows 
that the veteran's knees are manifested by essentially full 
extension and flexion.  Moreover, even if the functional 
limitations described by the veteran due to pain could be 
assessed in terms of degrees of limitation of motion, such 
impairment has not been objectively shown to equate to 
flexion limited to 45 degrees or less, or extension limited 
to 10 degrees or more, the criteria for an evaluation in 
excess of 10 percent under DC 5260 and DC 5261, respectively. 

The Board has also considered whether an increased rating for 
either knee disability is warranted on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See 38 C.F.R. § 4.40, 4.45; see also DeLuca, supra.  
The Board points out, however, that DC 5257 is not predicated 
on loss of range of motion.  As such, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, 8 Vet. App. 202, do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under DC 5257 (subluxation and lateral instability) and DC 
5003.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  In this 
case, however, there is no X-ray evidence of arthritis 
involving either knee.   
 
In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each of the veteran's knee disabilities.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz, supra.  Accordingly, the appeal is denied.

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is simply no medical evidence that any of 
the veteran's service-connected disabilities at issue have 
independently resulted in marked interference with employment 
beyond that contemplated in the assigned schedular ratings.  
The veteran maintains that he was forced to leave his job as 
a counselor with the Federal Bureau or Prisons because his 
ankle and knee disabilities precluded him from being able to 
perform the duties of that job.  The evidence of record, 
however, shows that the veteran was medically retired from 
his job because of psychiatric problems.  

In a February 2000 letter, a VA nurse practioner provided a 
letter to the Federal Bureau of Prisons stating that the 
veteran had orthopedic problems but he "can perform the 
duties that constitute his work at your agency."  A June 
2000 VA outpatient treatment record noted that the veteran 
had been on medical leave from his job since May 200 because 
of mental disability while he was in the process of applying 
for medical retirement.  It was noted that the veteran was 
dangerous, with thoughts of harming the supervisory staff.  
Shortly thereafter the veteran was medically retired because 
of his psychiatric disability.  In addition, no evidence 
shows that the veteran has been hospitalized during the 
pendency of these claims because of his ankle and knee 
disabilities.  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  












ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a right shoulder disorder, 
the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a left shoulder disorder, 
the appeal is denied.

New and material evidence having been submitted the claim for 
service connection for a low back disorder is reopened.

Entitlement to service connection for a low back disorder is 
granted.

An evaluation in excess of 10 percent for right knee 
chondromalacia patella is denied.

An evaluation in excess of 10 percent for left knee 
chondromalacia patella is denied.

An evaluation in excess of 10 percent for residuals of a 
right ankle sprain is denied.

An evaluation in excess of 10 percent for residuals of a left 
ankle sprain is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

